REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a photographing apparatus, whereby the prior art does not teach or suggest a connector disposed at the outer side surface of the receiving member and configured to: detachably mount, in conjunction with the holding mechanism, the portable electronic apparatus over the outer side surface of the receiving member, to allow the portable electronic apparatus to support the stabilizing mechanism and to function as a handle of the photographing apparatus for holding the photographing apparatus; and communicatively connect the stabilizing mechanism to the portable electronic apparatus, in combination with all other limitations set forth in the claim.
Regarding claim 21, applicant has sufficiently defined and claimed a photographing apparatus, whereby the prior art does not teach or suggest a receiving member including: a first surface, the stabilizing gimbal being directly mounted at the first surface; a second surface opposite the first surface and being parallel to the first surface; an outer side surface between the first surface and the second surface, the outer side surface and the second surface lying on planes that are non-parallel to each other, and the holding assembly being configured -7-Application No. 16 054,714 Attorney Docket No. 00203.3048.OOUSto mount the portable electronic apparatus over the outer side surface, wherein a projection of the portable electronic apparatus along a direction perpendicular to the second surface onto a plane that the second surface lies in does not overlap a projection of the first surface along the direction perpendicular to the second surface onto the plane that the second surface lies in, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852